Citation Nr: 1550360	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-41 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus in excess of 60 percent.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity in excess of 10 percent.

3.  Entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity in excess of 10 percent.

4.  Entitlement to service connection for a right foot disorder, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a left foot disorder, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for a kidney disorder, claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for dental disorder for compensation purposes, claimed as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected diabetes.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from January 1991 to April 1991, including service in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims were remanded by the Board in May 2011 for additional development and have now been returned for further appellate review.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a dental disorder for treatment purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for kidney, left shoulder, right and left foot, and a heart disorder and the claim for a TDIU are addressed in the REMAND that followings the ORDER section of the decision below.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with periodontal disease, resulting in a loss of teeth.

2.  For the period of the claim, the Veteran's diabetes has not required regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight or strength.

3.  For the period of the claim, the Veteran's left carpal tunnel syndrome (CTS) has more closely approximated mild incomplete paralysis of the left median nerve than moderate incomplete paralysis of the left median nerve.

4.  For the period of the claim, the Veteran's right CTS has more closely approximated mild incomplete paralysis of the right median nerve than moderate incomplete paralysis of the right median nerve.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.310, 3.381, 4.150 (2015).  

2.  The criteria for a rating in excess of 60 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial rating in excess of 10 percent for left upper extremity CTS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right upper extremity CTS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters mailed in May 2008, prior to the initial adjudication of the claims.

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  The available records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Veteran has been afforded appropriate VA examinations to determine the nature of the claimed dental disorder and the severity of his service-connected diabetes mellitus and bilateral CTS.  These associated examination reports are adequate for adjudication purposes and neither the Veteran nor the evidence of record indicates that his service-connected disabilities have increased in severity since the most recent examinations.  Finally, as the additional SSA records have been obtained, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the Veteran's claims.


II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection for Dental Disorder

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Factual Background and Analysis

The Veteran seeks service connection for a dental disorder he claims is due to service or, in the alternative, is due to or aggravated by his service-connected diabetes mellitus.  Based on his statements, it appears that he is seeking compensation for the loss of his teeth.  As reflected above, a claim for service connection for a dental disorder for treatment purposes is being referred to the RO for appropriate action.  The analysis below pertains only to the claim for service connection for a dental disorder for purposes of compensation.

Service treatment records indicate that the Veteran underwent annual dental examinations and received treatment in 1990 for chipped teeth 6 and 7, placement of sealant on teeth 18 and 19, and cavities of teeth 1 and 30.  No other dental treatment is reflected.  

Post-service medical records reflect the Veteran's history of periodontal disease.

A November 2011 VA dental and oral examination report reflects the Veteran's reported history of tooth loss beginning approximately eight to nine years prior.  He stated that all of his teeth were removed because they had become loose and indicated that his diabetes was poorly controlled around that time.  He denied having sustained any dental or facial injuries during service.  The Veteran did not currently have dentures due to his need for further pre-prosthetic surgery to treat bilateral mandibular tori.  The examination revealed that the Veteran had no remaining teeth, and the examiner indicated that Veteran did not have tooth loss due to a loss of substance of the body of the maxilla or mandible, other than loss due to periodontal disease.  The examiner diagnosed periodontal disease, noted to be associated with a loss of teeth.  The examiner reiterated that the Veteran's loss of teeth was not due to bone loss and opined the occurrence was likely due to a multifactorial component, to include poorly controlled diabetes.  The examiner further noted that the Veteran's x-rays from 1987 to 1989 showed no bone loss and that he had very little restorative treatment.  Because the records of the Veteran's dental treatment eight to nine years prior were not available, the examiner stated that it would be a guess as to why the Veteran needed all of his teeth removed.  The examiner noted that the Veteran's description of his dental history sounded like advanced periodontal disease.  

Based on careful review of the evidence, the Board finds that service connection a dental disorder for compensation purposes is not warranted.  The Board has considered the November 2011 examiner's conclusion that the Veteran's loss of teeth is due, at least in part, to his poorly controlled diabetes.  Unfortunately, the evidence does not show a present disability for which compensation benefits may be granted.  As noted above, replaceable missing teeth and periodontal disease are not disabling conditions for which compensation is payable.  38 C.F.R. § 3.381.  The Veteran does not seek service connection for any other dental disorder, nor does the evidence indicate such is warranted.  Simply, a dental disorder for compensation purposes is not shown in the medical evidence currently of record.  In the absence of a current disabling condition, service connection must be denied.  
 
The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

IV.  Disability Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the under review.

A.  Factual Background and Analysis- Diabetes Mellitus

The Veteran seeks a disability rating in excess of 60 percent for his service-connected diabetes mellitus.  By way of history, the RO granted service connection for diabetes mellitus in a February 1998 rating decision and assigned a 60 percent rating effective from July 1992.  The Veteran filed the claim for an increased rating currently on appeal in May 2008.

Diagnostic Code 7913 provides the rating criteria for diabetes mellitus.  Under this diagnostic code, a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

A separate disability rating has been established for erectile dysfunction, left eye retinopathy, and CTS as complications of the diabetes mellitus.  There is no indication of any other complications possibly related to the Veteran's service-connected diabetes, other than those disorders addressed in the Remand below.  As such, analysis will focus on the service-connected diabetes mellitus under the provisions of Diagnostic Code 7913.

VA treatment records dated during the pendency of the claim document the Veteran's history of poorly controlled diabetes mellitus with episodes of hypoglycemia due to noncompliance with medical treatment.  Treatment records dated from August 2007 show that he was prescribed the use of insulin twice daily.  Additional records dated from 2006 show that the Veteran was recommended the use of diet and exercise to control his diabetes.  

The Veteran underwent a VA examination to assess the severity of his diabetes mellitus in April 2009.  He reported that his primary care physician instructed him to check his glucose more than twice a day in order to treat his episodic hypoglycemia.  His treatment at that time solely consisted of the use of insulin twice a day.  The examiner noted the Veteran to have episodes of hypoglycemia reactions or ketoacidosis that required hospitalization less than once per year.  The Veteran also required routine visits to his diabetic care provider and indicated that he was not instructed to follow a restricted or special diet.  The Veteran reported that he avoided engaging in strenuous physical activity because he associated such acts with hypoglycemic reactions.  He denied having any cardiac, visual, neurovascular, neuropathy, or gastrointestinal symptoms related to his diabetes.  No diabetic complications, other than erectile dysfunction and CTS, were found on the physical examination.

Additional VA records reflect continued treatment of the Veteran's diabetes.  In February 2009, he reported that his blood sugar levels were "sometimes up and sometimes down."  His medical history included the use of insulin for his diabetes since 1991 or 1992 and chronic noncompliance with medication and dietary management, resulting in wide swings of blood sugars.  

During a January 2010 private physical examination completed in connection with his SSA benefits claim, the Veteran reported that his diabetes mellitus was managed with insulin injections with fair results.  Other than a report of diabetic neuropathy and retinopathy, he denied any additional complications related to his diabetes.  The examiner noted that the Veteran did not require hospitalizations related to his disability.  

A November 2011 VA diabetes mellitus examination report documents the Veteran's contentions that his disability had become progressively worse since its onset in 1991.  His treatment at that time consisted of the use of insulin more than once daily, and he was instructed to follow a restricted or special diet.  He denied having episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was not restricted in his ability to perform strenuous activities, and he denied symptoms of peripheral vascular disease of the lower extremities, neurovascular disease, neuropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  The physical examination did not reveal any possible diabetic complications, other than visual impairment and neurological disease.

An April 2012 VA diabetes mellitus examination report indicates that the Veteran sought treatment from his diabetic provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  The Veteran denied having any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the previous twelve months.  He treated his diabetes with the use of insulin more than once a day and did not require regulation of his activities as part of the medical management of the disability.  The Veteran was not found to have progressive, unintentional weight loss or progressive loss of strength due to his diabetes.  On examination, the examiner identified diabetic peripheral neuropathy and erectile dysfunction as the only complications of the Veteran's disability.  

After a careful review of the evidence, the Board finds that a rating higher than 60 percent is not warranted for the Veteran's service-connected diabetes mellitus at any time during the pendency of the appeal.  

Although the evidence establishes that the Veteran has met various criteria for a 100 percent rating under Code 7913 at various points during the appeal period, at no time has he met all of the requisite criteria for a 100 percent rating.  See Camacho, 21 Vet, App. 360.  In this regard, the Board acknowledges that the Veteran requires the use of insulin injections twice daily, he has been advised to follow a restricted or special diet, and was noted in April 2009 to have restricted his physical activities due to his diabetes.  However, none of the other criteria for a 100 percent rating have been met throughout the entire pendency of the claim.  Notably, the medical evidence does not indicate that he requires weekly visits to a diabetic care provider or has had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  The Veteran has not required hospitalization due to his diabetes at any time since he filed his claim for an increased rating in May 2008.  Moreover, the Veteran indicated during the November 2011 and April 2012 VA examinations that he does not require regulations of his activities as part of his diabetes treatment.  There is no evidence that the Veteran has experienced progressive loss of weight or strength or evidence that he has any complications that would be compensable if separately rated that has not already been accounted for.  

In light of the foregoing, the Board concludes that the medical evidence does not support a rating in excess of 60 percent for the Veteran's diabetes mellitus.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background and Analysis- CTS Left and Right Upper Extremities

The Veteran claims that initial ratings higher than 10 percent are warranted for his service-connected CTS.
 
The Veteran's bilateral CTS is appropriately rated based on incomplete median nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Those rating criteria provide that mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation for the minor hand and a 70 percent evaluation for the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Review of VA and private treatment records dated throughout the pendency of the claim reflect the Veteran's diagnosis of CTS and his report of symptoms that include numbness in his hands up to his shoulders.  

On examination in April 2009, the VA examiner found the Veteran to have bilateral CTS as a complication of his service-connected diabetes.  At that time, the Veteran reported experiencing numbness of his hands after prolonged driving.  The physical examination revealed that the upper extremities were of a normal temperature and color and were without trophic changes or ulcers.  Radial pulses were normal.  The neurologic examination was normal for the upper extremities.  

The Veteran did not report any symptomatology specific to his bilateral upper extremities during a January 2010 physical examination associated with his SSA claim.  The neurologic examination revealed decreased reflexes (1+) for the bilateral upper extremities.  The Veteran's grip strength was graded at 5/5 bilaterally and his manual dexterity was judged to be intact.  

In November 2011, the Veteran underwent a VA peripheral nerves examination and reported experiencing mild numbness in his bilateral upper extremities.  The examiner noted that the Veteran is right hand dominant.  Examination of the upper extremities revealed normal muscle strength and sensation.  The examiner described the functioning of the nerves of the Veteran's bilateral upper extremities as normal. 

An April 2012 VA peripheral nerves examination report notes the Veteran to experience mild numbness and paresthesias and/or dysesthesias of his right and left upper extremities.  On the neurologic examination, his muscle strength and reflexes were normal, and his sensation to light touch was decreased in his hands and fingers.  There was no evidence of muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  The examiner assessed the Veteran has having mild incomplete paralysis of the median nerve for both the right and left upper extremities.

The evidence of record does not show that initial ratings higher than the assigned 10 percent are warranted for the Veteran's right and left upper extremity CTS.  The Board indeed recognizes that during the period of the claim the Veteran reported numbness of his upper extremities, specifically with numbness of his hands after prolonged driving.  However, neither the lay nor medical evidence shows that he experienced more than mild incomplete paralysis of the median nerve.  Indeed, there is no lay or medical evidence of any motor dysfunction, loss of strength or dexterity, or paralysis of the left median nerve.  With the exception of decreased reflexes shown on the January 2010 private examination, the VA and private examinations of record do not include any objective findings attributable to his bilateral CTS.  Thus, the Veteran's bilateral upper extremity symptoms for this time period constitute no more than mild incomplete paralysis of the median nerve.  As the preponderance of the evidence does not show the manifestations of Veteran's left and right upper extremity CTS to be of moderate severity or greater, there is no basis for assigning more than the 10 percent ratings presently assigned.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for ratings higher than 10 percent for left and right upper extremity CTS.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  Gilbert, 1 Vet. App. 49.

C.  Additional Considerations

Consideration has been given to assigning staged ratings for the Veteran's diabetes mellitus and bilateral CTS; however, at no time during the period in question have the disabilities warranted more than the schedular ratings assigned and upheld herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected diabetes mellitus and bilateral CTS are contemplated by the schedular criteria.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings that account for his current symptomatology.  The disabling effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.


ORDER

Entitlement to a rating higher than 60 percent for diabetes mellitus is denied.

Entitlement to a rating higher than 10 percent for CTS of the left upper extremity is denied.

Entitlement to a rating higher than 10 percent for CTS of the right upper extremity is denied.



REMAND

Although the Board regrets the delay, additional development is needed before a decision can be reached for the remaining claims on appeal.

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran seeks service connection for kidney, left shoulder, left foot, right foot, and heart disorders that he claims are related to his military service or were caused or aggravated by his service-connected diabetes mellitus.

The Veteran underwent a VA examination in April 2012, at which time the examiner noted a history of a congenital unilateral kidney.  The Veteran did not identify any other kidney problems.  The examiner commented that the Veteran's remaining kidney was functioning well, without disease process.  In so doing, however, the examiner did not acknowledge or discuss the Veteran's previous diagnosis of hypertrophic right kidney, reflected in the SSA records as recently as 2011.  It is unclear from the medical evidence whether this diagnosis is related to the Veteran's military service or his service-connected diabetes.  Given this, an additional medical opinion must be obtained to determine the etiology of the Veteran's current kidney diagnosis.        

Also during the April 2012 examination, the examiner diagnosed degenerative joint disease of the left shoulder and opined that the condition was not due to military service and was not due to or aggravated by diabetes.  The examiner attributed the disorder to the effects of aging, the Veteran's previous work-related injuries, and the rigors of his occupation.  Other than citing the discussion provided in a medical journal article concerning osteoarthritis, the examiner did not provide any rationale to support the opinion against the claim.  The examiner also failed to discuss the private medical records showing that the Veteran underwent surgical treatment for diabetic frozen left shoulder in 2006.  As the examiner's opinion does not consider all pertinent evidence of record and is not supported by adequate rationale, it is inadequate for adjudication purposes.  Thus, an additional examination is needed for this claim.  
   
Regarding the claimed foot disorders, it is unclear from the most recent April 2012 VA examination report as to the nature and etiology of all neurological disorders of the lower extremities and foot disorders present during the pendency of the claims.  In this regard, the April 2012 VA examiner diagnosed the Veteran with a plantar wart of the right foot and opined that the disorder was not due to the Veteran's service or to diabetes.  The examiner failed to address whether the condition has been aggravated by diabetes or provide adequate rationale to support the opinion against the claim.  Additionally, the April 2012 VA examiner determined that the Veteran does not have lower extremity diabetic peripheral neuropathy and deemed the neurological examination of his lower extremities at that time to be normal.  However, the examiner did not reconcile these findings with those from a January 2010 private medical examination indicating the presence of decreased reflexes for the Veteran's lower extremities and decreased sensation in his feet.  Although the January 2010 examination report reflects a diagnosis of diabetes mellitus with neuropathy of both lower extremities, it does not appear that the Veteran underwent a comprehensive neurologic examination at that time.  Thus, the medical evidence does not clearly indicate whether peripheral neuropathy of the lower extremities has been present during the claim.  The Veteran must be afforded a new examination to clarify the nature and etiology of his claimed foot disorders.  

With respect to the heart disorder claim, the April 2012 examiner diagnosed the Veteran with mitral valve prolapse (MVP), which the Veteran reported was first diagnosed many years prior.  The examiner opined that the Veteran's MVP was not due to diabetes and was not secondary to the Veteran's military service.  The examiner also found that it was not aggravated by diabetes mellitus, but the rationale for this conclusion is lacking.  

The final issue of entitlement to a TDIU is substantially intertwined with the issues requiring additional development, and as such, cannot be decided at this time.

Finally, while on remand, the RO or the Appeals Management Center (AMC) should obtain all outstanding VA and private medical records pertinent to the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records pertinent to the claims remaining on appeal. 

2.  Then, the RO or AMC should obtain opinions from a physician(s) with sufficient expertise who has not previously provided an opinion in this case regarding the etiology of the Veteran's diagnosed left shoulder, kidney, and heart disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner(s) and a notation to the effect that this record review took place should be included in the examination report.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

Left shoulder disorder:  Based on review of the pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that any left shoulder disorder present during the period of the claim is etiologically related to the Veteran's active service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.  In providing the requested opinion, the examiner must consider and discuss the Veteran's diagnosis and treatment in 2006 for diabetic frozen left shoulder.

Kidney disorder:  Based on review of the pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that any kidney disorder present during the period of the claim, to include diagnosed hypertrophic kidney, is etiologically related to the Veteran's active service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.  

Heart disorder:  Based on review of the pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's diagnosed mitral valve prolapse is etiologically related to the Veteran's active service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.  

The examiner(s) must consider the Veteran's statements regarding the onset and progression of the claimed disorders and presume that he is a reliable historian.

In providing the requested opinions, the examiner(s) must consider and reconcile any conflicting medical evidence or opinions of record.

The examiner(s) must explain the rationale for all opinions expressed.  If the examiner(s) is unable to provide any required opinion, he or she should explain why.

3.  The RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of all foot disorders, including any neuropathy of the lower extremities, present during the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report, and any indicated studies should be performed.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should state whether neuropathy of the lower extremities has been present during the period of the claim.  If the examiner determines that neuropathy of the lower extremities has been present during the period of the claim, and for all other foot disorders identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether it is at least as likely as not that was disorder caused or permanently worsened by the Veteran's diabetes.

The examiner must consider the Veteran's statements regarding the onset and progression of the claimed disorders and presume that he is a reliable historian.  The examiner must discuss the assertion made by the Veteran's representative the claimed disorders may be related to injuries to the lower extremities sustained in a 2009 motor vehicle accident possibly caused by the Veteran's uncontrolled diabetes.  

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The examiner must explain the rationale for all opinions expressed.  If the examiner(s) is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


